THE     A~~IR~‘EY           GENEHAL
                                      OF     TEXAS


  WILL        WILSON
AlTORNEY         OlENEHAL
                                        October 2, 1957

           Honorable Joe Resweber                    Opinion   NO. ~-267
           County Attorney, Harris County
           Harris County Courthouse                  Re:   May County Funds legally
           Houston 2, Texas                                be disbursed if any part
                                                           thereof be used to pay
                                                           expense items incurred
                                                           in connection with a con-
                                                           tract entered into be-
                                                           tween the Trustees of
                                                           Baylor University and
                                                           the Board of Managers
                                                           of Jefferson Eavis Hos-
           Dear Mr. Resweber:                              pital?
                  You have requested an opinion of this office concern-
           ing disbursement of County Funds under the provisions of a
           certain contract. In your request, you posed the following
           question:

                              "Are County funds legally disbursed if
                       any part thereof be used to pay expense items
                       incurred in connection with the attached con-
                       tract between the Trustees of Baylor University
                       and the Board of Managers of Jefferson Davis
                       Hospital?"
                  Article &494i, Vernon's Civil Statutes, reads in part
           as follows:
                               "Section 1.   Any county of the State and
                       any incorporated city or town within such county,
                    acting through the Commissioners Court of such
                    county and the governing body of such city or
                    town, may jointly establish, erect, equip, main-
                    tain and operate a hospital or hospitals for the
                    care and treatment of the sick, infirm, and/or
                    injured; and for the purposes of establishing,
                    erecting, equipping, maintaining and operating
                    such a hospital or hospitals, the Commissioners
                    Court of any county and the governing body of
                    any city or town within such county may, by re-
                    solution or other appropriate action, confer
                    upon, delegate to and grant to a Board of Managers
Honorable Joe Resweber, page 2     (w-267)



      as hereinafter P?ovlded, full and complete auth-
      ority to establish, erect, equlp, maintain and
      operate such hospital or hospitals. . . .
              ,I
               . . .
              "Sec. 4. Such Board of Managers shall
       have full and complete authority to enter into
       any contract connected with or incident to the
       establishment, erection, equipping, maintaining
       or operating such hospital or hospitals, and in
       this connection shall have authority to disburse
       and pay out all funds set aside by such county
       and such city or town for purposes connected with
       such hospital or hospitals, and such action by
       such city or town as though such action had been
       taken by the Commissioners Court of such county
       or governing body of such city or town.
              11
               . . .
              "Sec. 7.  In connection with the erection
       and equipping of such hospital or hospitals said
       Board of Managers shall have the authority to
       determine the manner of expending any f,undsthat
       may have been provided by such county and such
       city or town for such purpose, whether by the
       issuance of bonds or other obligations, or by
       appropriations from other funds of such county
       and city or town, it being the intention by this
       Act to grant to such Boards the complete author-
       ity to manage and control all matters affecting
       such hospitals, reserving to such county and city
       or town the right only to appoint members to such
       Board of Managers and to zpprove the annual budget
       hereinabove provided for.
       The above quoted provisions clearly grant to the Com-
missioners Court of any county and t: ,:hegoverning body of
any city or town the power to erect, equip and operate a
joint city-county hospital. They further provide that the
operation of the hospital shall be under the control of a
Board of Managers who shall have "full and complete author-
ity to enter Into any contract connected with or incident to
the establishment,,erection, equipping, maintaining or operat-
ing such hospital,.
       Pursuant to the provisions of Article 44941, Vernon's
Civil Statutes, Harris County and the City of Houston entered
into the joint operation of Jefferson Davis Hospital. In
Honorable Joe Resweber, page 3        (W-267)



accordance with the above quoted provisions, the Board of
Managers of Jefferson Davis Hospital entered Into a contract
with the Board of Trustees of Baylor University, whereby the
University, through its Medical School located in Houston,
agreed to furnish certain personnel and services to Jefferson
Davis Hospital in return for the performance of other sertlces
on the part of the Board of Managers.
          It is our opinion that inasmuch as the contract in
question provides for an Increase in the professional staff
and the medical facilities of Jefferson Davis Hospital, it is
a contract which clearly falls within the discretion of the
Board of Managers of the hospital, inasmuch as it is incident
to the operatlon of the hospital. This being so, we see no
reason why county funds which have been allocated to the hos-
pital by the Commissioners Court of Harris County, should not
be spent to pay expenses incurred in connection with the pro-
visions of the contract In question. For this reason, we
answer your question in the affirmative.
                           SUMMARY
               County funds may legally be disbursed
               even though a part thereof be used to
               pay expense items incurred in connec-
               tion with a contract between the Trustees
               of Baylor University and the Board of Man-
               agers of Jefferson Davis Hospital.
                                 Very truly yours,
                                 WILL WILSON
                                 ~o~F;,T&~~.

WCR:zt
                                     Way1 d C. Rivers, Jr.
APPROVED:                            Assistant
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Wayland C. Rivers, Jr.
John H. Mlnton, Jr.
W. V. Geppert
J. C. Davis, Jr.
PEVIEWED FOR THE ATTORNEY GENERAL
BY:
     James N. Ludlum